Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 1 of 34 PageID #: 3689




                         EXHIBIT 3
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 2 of 34 PageID #: 3690
    Trials@uspto.gov                                                   Paper 9
    571-272-7822                                        Entered: June 23, 2020


            UNITED STATES PATENT AND TRADEMARK OFFICE


             BEFORE THE PATENT TRIAL AND APPEAL BOARD


                       SAMSUNG DISPLAY CO., LTD.,
                               Petitioner,

                                        v.

                              SOLAS OLED LTD.,
                                Patent Owner.


                                 IPR2020-00320
                               Patent 7,446,338 B2



    Before SALLY C. MEDLEY, JESSICA C. KAISER, and JULIA HEANEY,
    Administrative Patent Judges.
    KAISER, Administrative Patent Judge.


                                    DECISION
                    Granting Institution of Inter Partes Review
                        35 U.S.C. § 314; 37 C.F.R. § 42.4
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 3 of 34 PageID #: 3691
    IPR2020-00320
    Patent 7,446,338 B2
          On December 18, 2019, LG Display Co. Ltd. (“Petitioner”) filed a
    Petition requesting an inter partes review of claims 1–3 and 5–13 of U.S.
    Patent No. 7,446,338 B2, issued on November 4, 2008 (Ex. 1001, “the ’338
    patent”). Paper 1 (“Pet.”). Solas OLED Ltd. (“Patent Owner”) filed a
    Preliminary Response. Paper 6 (“Prelim. Resp.”). On April 27, 2020, we
    authorized additional briefing addressing a district court claim construction
    order. On May 4, 2020, Petitioner filed a Supplemental Pre-Institution Brief
    addressing the district court claim construction. Paper 7 (“Supplemental
    Brief” or “Supp. Br.”). On May 11, 2020, Patent Owner filed a Response to
    Petitioner’s Supplemental Pre-Institution Brief. Paper 8 (“Supplemental
    Response Brief” or “Supp. Resp. Br.”). 1 Applying the standard set forth in
    35 U.S.C. § 314(a), which requires demonstration of a reasonable likelihood
    that Petitioner would prevail with respect to at least one challenged claim,
    we grant Petitioner’s request and institute an inter partes review of claims
    1–3 and 5–13.
                                  I.   BACKGROUND
        A. The ’338 Patent (Ex. 1001)
          The ’338 patent describes a display panel comprised of pixels, the
    pixels having a particular arrangement of transistors driving the pixels’ light-
    emitting elements. Ex. 1001, 2:34–41, code (57). Figure 1 of the ’338
    patent is reproduced below.


    1
      Additionally, on May 14, 2020, we denied Patent Owner’s May 12, 2020
    request for supplemental briefing to address Apple Inc. v. Fintiv, Inc.,
    IPR2020-00019, Paper 11 (PTAB March 20, 2020) (precedential).
    Ex. 3001. Specifically, we denied Patent Owner’s request because Patent
    Owner’s Preliminary Response did not request that the Board exercise its
    discretion under 35 U.S.C. § 314(a) or address NHK Spring Co. v. Intri-Plex
    Techs., Inc., IPR2018-00752, Paper 8 (Sept. 12, 2018) (precedential).

                                           2
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 4 of 34 PageID #: 3692
    IPR2020-00320
    Patent 7,446,338 B2




    Figure 1 shows four adjacent pixels in display panel 1. Display panel 1 is
    comprised of pixels 3; in particular, the figure shows four adjacent pixels
    arranged in a 2-by-2 configuration, i.e., the pixels are arranged in an array.
    Id. at 4:53–55, 4:65–66. Each pixel 3 is comprised of red sub-pixel Pr,
    green sub-pixel Pg, and blue sub-pixel Pb. Id. at 4:63–65. Each sub-pixel
    Pr, Pg, Pb is connected to corresponding signal line Yr, Yb, Yg,
    respectively. Id. at 5:12–15. Further, each sub-pixel is connected to select
    interconnection 89, feed interconnection 90, and common interconnection




                                           3
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 5 of 34 PageID #: 3693
    IPR2020-00320
    Patent 7,446,338 B2
    91. Id. at 5:23–40; see id. at 6:47–48. Still further, each sub-pixel Pr, Pg,
    Pb have a similar circuit arrangement. Id. at 6:47–48.
          Figure 2 is reproduced below.




    Figure 2 shows the sub-pixel circuit arrangement, which includes organic
    electroluminescence (EL) element 20, switch transistor 21, holding transistor
    22, driving transistor 23, and capacitor 24. Id. at 6:48–55. Further, scan line
    Xi is electrically connected to select interconnection 89, switch transistor 21,
    and holding transistor 22; signal line Yj is electrically connected to switch
    transistor 21; and supply line Zi is electrically connected to feed




                                           4
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 6 of 34 PageID #: 3694
    IPR2020-00320
    Patent 7,446,338 B2
    interconnection 90 and driving transistor 23. Id. at 6:61–62, 6:65–67, 7:3–6,
    7:11–13, 14:47–50.
          The ’338 patent describes two operating periods for the pixel circuit: a
    “selection period” and a subsequent “light emission period.” Id. at 15:28,
    15:58–61. During the selection period, a “feed driver applies a write feed
    voltage VL to supply a write current to the driving transistors 23 connected
    to” supply line Zi. Id. at 14:46–50; see id. at Fig. 7. The “write current
    (pull-out current) . . . flows from the feed interconnection 90 and supply line
    Zi through the drain-to-source path of the driving transistor 23 and the drain-
    to-source path of the switch transistor 21” and to signal line Yj. Id. at
    15:34–41. Notably, “the switch transistor 21 functions to turn on (selection
    period) and off (light emission period) of the current between the signal line
    Yj and the source 23s of the driving transistor 23.” Id. at 17:26–29. That is,
    switch transistor 21 controls whether the write current flows through driving
    transistor 23, depending on whether the switch transistor is respectively
    turned on or off. See id.; see also id. at 15:58–61. In the “subsequent light
    emission period,” switch transistor 21 is “turned off.” Id. at 15:58–61.
          Furthermore, the ’338 patent describes that such pixel circuit
    arrangements for a display are formed “by stacking various kinds of layers
    on [an] insulating substrate.” Id. at 8:21–22. Figure 6, reproduced below, is
    a cross-sectional view of a pixel showing such stacked layers.




                                           5
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 7 of 34 PageID #: 3695
    IPR2020-00320
    Patent 7,446,338 B2




    As shown in Figure 6, the aforementioned circuit elements are layered over
    insulating substrate 2 to form the previously described circuit arrangement.
    Id. at 8:18–53. In particular, transistor array substrate 50 includes transistors
    21–23. Id. at 8:25–9:2. Interconnections are then stacked to “project
    upward from the upper surface of the planarization film 33” (id. at 11:39–
    41), i.e., the surface of the transistor array substrate (id. at 10:45–47; see id.
    at 10:49–50). Further, “sub-pixel electrodes 20a are arrayed in a matrix
    on . . . the upper surface of the transistor array substrate 50” (id. at 11:50–
    52) and “organic EL layer 20b of the organic EL element 20,” i.e., a light-
    emitting layer, “is formed on the sub-pixel electrode 20a” (id. at 12:14–16).
    Additionally, “counter electrode 20c functioning as the cathode of the
    organic EL element 20 is formed on the organic EL layers 20b.” Id. at
    13:28–30.
       B. Illustrative claim
          Of the challenged claims, claim 1 is independent and is reproduced
    below.




                                             6
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 8 of 34 PageID #: 3696
    IPR2020-00320
    Patent 7,446,338 B2
          1.    A display panel comprising:
                 a transistor array substrate which includes a plurality of
          pixels and comprises a plurality of transistors for each pixel, each
          of the transistors including a gate, a gate insulating film, a source,
          and a drain;
                a plurality of interconnections which are formed to project
          from a surface of the transistor array substrate, and which are
          arrayed in parallel to each other;
                 a plurality of pixel electrodes for the plurality of pixels,
          respectively, the pixel electrodes being arrayed along the
          interconnections between the interconnections on the surface of
          the transistor array substrate;
                 a plurality of light-emitting layers formed on the pixel
          electrodes, respectively; and
                 a counter electrode which is stacked on the light-emitting
          layers,
                 wherein said plurality of transistors for each pixel include
          a driving transistor, one of the source and the drain of which is
          connected to the pixel electrode, a switch transistor which makes
          a write current flow between the drain and the source of the
          driving transistor, and a holding transistor which holds a voltage
          between the gate and source of the driving transistor in a light
          emission period.
       C. Related Proceedings
          Petitioner and Patent Owner identify the following related litigation
    asserting the ’338 patent: Solas OLED Ltd. v. Samsung Display Co., Ltd., et
    al., Case No. 2:19-cv-00152-JRG (E.D. Tex.); Solas OLED Ltd. v. Apple
    Inc., Case No. 6:19-cv-00527 (W.D. Tex.); and Solas OLED Ltd. v. Google
    Inc., Case No. 6:10-cv-00515 (W.D. Tex.). Pet. 9; Paper 3, 1–2.




                                            7
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 9 of 34 PageID #: 3697
    IPR2020-00320
    Patent 7,446,338 B2
         D. References
            Petitioner relies on the following references:
            1.    “Kobayashi” (US 2002/0158835 A1; published Oct. 31, 2002)
            (Ex. 1003);
            2.    “Shirasaki” (US 2004/0113873 A1; published June 17, 2004)
            (Ex. 1004); and
            3.    “Childs” (WO 03/079441 A1; published Sept. 25, 2003) (Ex.
            1005). 2
         E. Grounds Asserted
            Petitioner asserts that claims 1–3 and 5–13 are unpatentable on the
    following grounds:
         Claims Challenged       35 U.S.C. §             References/Basis
        1, 2, 5, 6, 9–11       103                Kobayashi, Shirasaki
        1–3, 5–13              103                Childs, Shirasaki
            Petitioner also relies on testimony from Adam Fontecchio, Ph.D. (Ex.
    1018, “Fontecchio Decl.”).




    2
      Patent Owner contends the Examiner considered Childs during prosecution
    because Childs was disclosed in an Information Disclosure Statement, and
    the Examiner considered references with three-transistor circuits similar to
    Shirasaki. Prelim. Resp. 8–13. Patent Owner does not ask us to exercise our
    discretion to deny institution under 35 U.S.C. § 325(d) or apply the factors
    in Becton, Dickinson & Co. v. B. Braun Melsungen AG, IPR2017-01586,
    Paper 8 (Dec. 15, 2017) (precedential). See Prelim. Resp. 8–13. On this
    record, and particularly in view of the evidence and facts presented in the
    Petition as discussed below, we do not exercise our discretion under
    § 325(d).

                                            8
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 10 of 34 PageID #: 3698
     IPR2020-00320
     Patent 7,446,338 B2
                                     II. ANALYSIS
        A. Legal Principles
           A claim is unpatentable under 35 U.S.C. § 103(a) if the differences
     between the subject matter sought to be patented and the prior art are such
     that the subject matter as a whole would have been obvious at the time the
     invention was made to a person having ordinary skill in the art to which said
     subject matter pertains. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406
     (2007). The question of obviousness is resolved on the basis of underlying
     factual determinations including: (1) the scope and content of the prior art;
     (2) any differences between the claimed subject matter and the prior art; (3)
     the level of ordinary skill in the art; and (4) when in the record, objective
     evidence of nonobviousness. See Graham v. John Deere Co., 383 U.S. 1,
     17–18 (1966). In that regard, an obviousness analysis “need not seek out
     precise teachings directed to the specific subject matter of the challenged
     claim, for a court can take account of the inferences and creative steps that a
     person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.
        B. Level of Ordinary Skill in the Art
           Petitioner asserts one of ordinary skill in the art at the time of the
     invention “would have had a relevant technical degree in electrical
     engineering, computer engineering, physics, or the like, and 2–3 years of
     experience in active matrix display design and/or manufacturing.” Pet. 21
     (citing Ex. 1018 ¶¶ 73–74). Patent Owner does not address the level of
     ordinary skill in the art. See generally Prelim. Resp.
           For purposes of this decision, we adopt Petitioner’s formulation
     because it is consistent with the ’338 patent and the asserted prior art.




                                             9
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 11 of 34 PageID #: 3699
     IPR2020-00320
     Patent 7,446,338 B2
        C. Preliminary Matters
           In its Supplemental Response Brief, Patent Owner contends that
     Petitioner improperly makes new arguments in Petitioner’s Supplemental
     Brief that were not present in the Petition. Supp. Resp. Br. 3–5. Patent
     Owner contends these new arguments are outside the purpose for which we
     authorized supplemental briefing (i.e., addressing the district court’s claim
     construction order). Id. at 4–5. We agree with Patent Owner that, to the
     extent Petitioner uses its Supplemental Brief to change the theories in its
     Petition or to reply to the Preliminary Response, we did not authorize
     supplemental briefing for those purposes. Instead, we authorized
     supplemental briefing to address the district court’s claim construction order.
     Ex. 3002. To the extent Petitioner makes new arguments in its supplemental
     brief not in its Petition, we do not consider those arguments in determining
     whether to institute an inter partes review for this proceeding.


        D. Claim Construction
           In the Petition, Petitioner addresses the construction of three claim
     terms: “transistor array substrate,” “a plurality of interconnections which are
     formed to project from a surface of the transistor array substrate,” and “the
     pixel electrodes being arrayed along the interconnections between the
     interconnections on the surface of the transistor array substrate.” Pet. 21–26.
     Patent Owner does not directly address Petitioner’s proffered claim
     constructions. See Prelim. Resp. 3–8; Supp. Resp. Br. 2–5.
           After Patent Owner filed its Preliminary Response, the Eastern
     District of Texas issued a Claim Construction Memorandum and Order in a
     related case involving these parties and the ’338 patent. Ex. 1020. We
     authorized the parties to file the district court’s claim construction order as

                                            10
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 12 of 34 PageID #: 3700
     IPR2020-00320
     Patent 7,446,338 B2
     well as supplemental briefing “limited to addressing that district court claim
     construction order.” Ex. 3002.
           We have considered the district court’s claim construction order (37
     C.F.R. § 42.100(b)), as well as the parties’ supplemental briefing other than
     as discussed above. The parties’ supplemental briefing is directed to the
     district court’s constructions of “write current” and “transistor array
     substrate,” as recited in claim 1 of the ’338 patent See Supp. Br.; Supp.
     Resp. Br.
           1. “write current”
           The district court construed “write current” to mean “pull-out current”
     based primarily on intrinsic evidence equating the terms. Ex. 1020, 18–23.
     Petitioner’s supplemental brief states “to the extent that the Board applies
     the ‘pull-out current’ construction (which [Petitioner] advanced in the
     district court subsequent to filing this IPR), the limitation is met by the
     Shirasaki pixel circuit as advanced in the Petition.” Supp. Br. 3. Petitioner,
     however, does not provide further explanation as to a “pull-out current,” or
     how the construction as “pull-out current” applies to the teachings of the
     references at issue. See id. at 3–5. Patent Owner’s Supplemental Response
     Brief also does not illuminate the proper construction of “write current” or
     the district court’s construction of that term as a “pull-out current,” instead
     focusing on the scope of Petitioner’s brief as discussed above. See Supp.
     Resp. Br. 2–5.
           Because neither party explains sufficiently the significance of the
     district court’s construction of “write current” as a “pull-out current” to this
     proceeding, we do not determine at this stage whether it would be
     appropriate to also adopt that construction here. Instead, we invite the



                                            11
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 13 of 34 PageID #: 3701
     IPR2020-00320
     Patent 7,446,338 B2
     parties to further address the proper construction of “write current” during
     the trial.
              2. “transistor array substrate”
              Petitioner argues that “transistor array substrate” “should be
     interpreted as covering a layered structure including a bottom insulating
     substrate through a topmost insulating layer on whose surface the pixel
     electrodes are formed.” Pet. 23 (citing Ex. 1018 ¶ 82); Ex. 1020 (proposing
     a substantially similar construction in district court). The district court
     adopted Patent Owner’s proposed construction in that proceeding as a
     “layered structure upon which or within which a transistor array is
     fabricated.” Ex. 1020, 15. Patent Owner has not proposed that construction
     here, instead arguing only that one of the asserted references (Childs) does
     not meet Petitioner’s proposed construction. See Prelim. Resp. 27–28.
              In the supplemental briefing, again, neither party argues we should
     adopt the same construction as the district court. Petitioner argues the
     limitation is taught by the asserted references under either construction.
     Supp. Br. 5. Patent Owner emphasizes its Preliminary Response arguments
     as to this term if we adopt Petitioner’s proposed construction, and Patent
     Owner alternatively relies on its “write current” arguments if we adopt the
     district court’s construction of “transistor array substrate.” Supp. Resp. Br.
     5.
              We find it unnecessary to construe this term at this stage of the
     proceeding. As with “write current,” the proper construction of “transistor
     array substrate” has not been fully developed by the parties. Thus, we invite
     the parties to further address the proper construction of this term during the
     trial.



                                             12
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 14 of 34 PageID #: 3702
     IPR2020-00320
     Patent 7,446,338 B2
           We determine we need not explicitly construe any claim terms at this
     stage of the proceeding. See Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc.,
     200 F.3d 795, 803 (Fed. Cir. 1999).
        E. Asserted Obviousness over Kobayashi and Shirasaki
           1. Overview of Kobayashi (Ex. 1003)
           Kobayashi describes “a planar display device such as an organic
     electroluminescence (EL) display device” which “includes display elements
     arranged in a matrix and auxiliary wiring elements.” Ex. 1003 ¶ 1, code
     (57). The arrangement of display elements and auxiliary wiring elements is
     shown below, in Figure 1.




                                           13
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 15 of 34 PageID #: 3703
     IPR2020-00320
     Patent 7,446,338 B2




           As shown in Figure 1, organic EL display device 1 has “a display
     region 10 where the display elements P are arranged in a matrix.” Id. ¶ 41.
     There are “three kinds of display elements P, which respectively emit red,
     green and blue light.” Id. Further, the display “includes an n-type TFT
     functioning as a switching element SW1, a capacitor 110 for holding a video
     signal voltage, [and] a p-type TFT functioning as a driving control element
     SW2.” Id. ¶ 43. The display still further includes signal lines, in particular,
     “scan signal line drive circuit Ydr for supplying drive pulses to the scan



                                           14
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 16 of 34 PageID #: 3704
     IPR2020-00320
     Patent 7,446,338 B2
     signal lines 107 and a video signal line drive circuit Xdr for supplying drive
     signals to the video signal lines 109.” Id. ¶ 42.
            The arrangement of the display components is shown below, in an
     enlarged portion of Figure 1.




     As shown in the enlarged portion of Figure 1, “driving control element SW2
     is connected in series to the organic EL display element P.” Id. ¶ 43. In
     particular, driving control element SW2 connects organic EL display
     element P to “an organic EL current supply line 115.” See id. ¶ 70. Further,
     “video signal voltage holding capacitor 110 is connected in series to the
     switching element SW1 and in parallel to the driving control element SW2.”
     Id. ¶ 43.
            Furthermore, Kobayashi’s display elements and associated
     interconnections may be formed in layers on an insulating support substrate,
     as shown below in Figure 7.




                                           15
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 17 of 34 PageID #: 3705
     IPR2020-00320
     Patent 7,446,338 B2
     In particular, Figure 7 shows
            first electrode 117 formed of a light-reflecting conductive film,
            which is connected to the driving control element SW2; an
            organic light-emission layer 121 functioning as a light active
            layer, which is disposed on the first electrode 117; and a second
            electrode 122 disposed to be opposed to the first electrode 117
            via the organic light-emission layer 121.
     Id. ¶ 44.
            2. Overview of Shirasaki (Ex. 1004)
            Shirasaki describes a “circuit configuration of [a] pixel driving
     circuit” for a display panel. Ex. 1004 ¶¶ 1, 68. Figure 5B, reproduced
     below, shows a circuit diagram for driving two adjacent pixels during a non-
     selection period. Id. ¶¶ 32, 44.




            The pixel driving circuit for pixel Pi, j (the pixel on the left-hand side
     of Figure 5B) includes three transistors 10, 11, and 12, capacitor 13, and
     organicEL element Ei, j. Id. ¶ 68. During a selection period, transistor 11 is


                                            16
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 18 of 34 PageID #: 3706
     IPR2020-00320
     Patent 7,446,338 B2
     turned on and a current is supplied “between the source and drain of the
     transistor 12 through the current line Y, in accordance with the image data.”
     Id. ¶¶ 84, 92. Also during the selection period, “transistor 10 is turned
     on . . . and a voltage is applied to . . . capacitor 13” (id. ¶ 84) which “stores
     electric charge, as current data, which has a magnitude corresponding to the
     current value” (id. ¶¶ 72, 91). During a non-selection period, transistor 11 is
     turned off and “display current equal to the extracted memory current [is
     supplied] to the organic EL element E.” Id. ¶¶ 88, 92. In particular,
     “transistor 12 can supply a desired electric current corresponding to the
     image data” to organic EL element Ei, j. Id. ¶ 92.
           3. Analysis
           Petitioner contends claims 1–2, 5–6, and 9–11 are unpatentable as
     obvious over Kobayashi and Shirasaki. Pet. 38–62. We have reviewed the
     information provided by Petitioner, including the relevant portions of the
     supporting Fontecchio Declaration (Ex. 1018), and are persuaded, based on
     the current record, that Petitioner has demonstrated a reasonable likelihood
     of prevailing on this obviousness challenge.
           Petitioner contends that Kobayashi teaches all of the limitations of
     claim 1, except that Kobayashi teaches only a two-transistor circuit for each
     pixel, rather than the three-transistor circuit recited in claim 1. See Pet. 39–
     52. We have reviewed these contentions as well as the cited supporting
     evidence and find them sufficient at this stage of the proceeding.
           For example, claim 1 recites “a transistor array substrate which
     includes a plurality of pixels and comprises a plurality of transistors for each
     pixel, each of the transistors including a gate, a gate insulating film, a
     source, and a drain.” Ex. 1001, 24:15–18. Petitioner contends Kobayashi
     teaches this limitation. Pet. 39–43. In particular, Petitioner argues

                                             17
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 19 of 34 PageID #: 3707
     IPR2020-00320
     Patent 7,446,338 B2
     Kobayashi’s layered structure as depicted in Figure 7 teaches the “transistor
     array substrate,” display elements P are “pixels,” and switching element
     SW1 and driving control element SW2 teach “a plurality of transistors for
     each pixel.” Id. (citing Ex. 1003 ¶¶ 41, 43, 60, 64, 66, 68–71, 73, 80, 84,
     90–91, Fig. 7; Ex. 1018 ¶¶ 106–114).
             Claim 1 further recites “a plurality of interconnections which are
     formed to project from a surface of the transistor array substrate, and which
     are arrayed in parallel to each other.” Ex. 1001, 24:19–21. For this
     limitation, Petitioner contends “Kobayashi discloses ‘auxiliary wiring
     elements 118 [that] are interconnected over the entire display region 10’ and
     that project from the surface of ‘insulating layer 116’ (i.e., the surface of the
     claimed transistor array substrate).” Pet. 44–45 (citing Ex. 1003 ¶¶ 62, 83,
     88, Fig. 7; Ex. 1018 ¶¶ 115–117). Petitioner further contends Kobayshi’s
     “‘auxiliary wiring elements 118’ (the claimed plurality of interconnections)
     are arrayed in parallel to each other: ‘auxiliary wiring elements 118 . . . are
     disposed in a lattice shape.’” Id. at 45–46 (quoting Ex. 1003 ¶ 88; citing id.
     at Fig 1; Ex. 1018 ¶ 118).
             Claim 1 also recites “a plurality of pixel electrodes for the plurality of
     pixels, respectively, the pixel electrodes being arrayed along the
     interconnections between the interconnections on the surface of the
     transistor array substrate.” Ex. 1001, 24:22–25. Petitioner contends
     Kobayashi’s “first electrodes 117” teach this limitation. See Pet. 46–49
     (citing Ex. 1003 ¶¶ 44, 46, 51, 57, 71, 74, 90, 92, Fig. 7; Ex. 1018 ¶¶ 120–
     123).
             Claim 1 also recites “a plurality of light-emitting layers formed on the
     pixel electrodes, respectively.” Ex. 1001, 24:26–27. Petitioner contends
     “Kobayashi discloses ‘organic light-emission layers 121’ that are ‘formed

                                             18
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 20 of 34 PageID #: 3708
     IPR2020-00320
     Patent 7,446,338 B2
     on’/‘disposed on’ each ‘first electrode 117’ in each ‘display element P.’”
     Pet. 49 (citing Ex. 1003 ¶¶ 44, 79–80, 92; Ex. 1018 ¶ 125).
           Claim 1 further recites “a counter electrode which is stacked on the
     light-emitting layers.” Ex. 1001, 24:28–29. Petitioner contends “Kobayashi
     discloses a counter electrode (second electrode 12) which is stacked on the
     light-emitting layers (organic light-emission layers 121).” Pet. 49–50 (citing
     Ex. 1003 ¶¶ 44, 51, 57, 80; Ex. 1018 ¶ 127).
           Claim 1 also recites:
           wherein said plurality of transistors for each pixel include a
           driving transistor, one of the source and the drain of which is
           connected to the pixel electrode, a switch transistor which makes
           a write current flow between the drain and the source of the
           driving transistor, and a holding transistor which holds a voltage
           between the gate and source of the driving transistor in a light
           emission period.
     Ex. 1001, 24:31–38. Petitioner contends the combination of Kobayashi and
     Shirasaki teaches this limitation. Pet. 50–57. Specifically, Petitioner
     contends “Kobayashi discloses that each pixel includes the claimed ‘driving
     transistor’ and ‘switch transistor,’ and it would have been obvious to further
     incorporate the claimed ‘holding transistor’ in view of Shirasaki.” Id. at 50.
           Petitioner provides an annotated version of Figure 2 of the ’338 patent
     and an annotated version of Figure 5B of Shirasaki, as reproduced below (id.
     at 52–53).




                                           19
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 21 of 34 PageID #: 3709
     IPR2020-00320
     Patent 7,446,338 B2




     The annotated figures above show the three-transistor pixel circuits in the
     ’338 patent and Shirasaki. As Petitioner notes (id. at 52), these circuits are
     substantially the same.


                                           20
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 22 of 34 PageID #: 3710
     IPR2020-00320
     Patent 7,446,338 B2
           In explaining the combination of Kobayashi’s and Shirasaki’s
     teachings, Petitioner argues Shirasaki discloses “replacing a two-transistor-
     per-pixel circuit structure (as in Kobayashi) with a three-transistor-per-pixel
     circuit that includes each of the claimed ‘driving transistor,’ ‘switching
     transistor,’ and ‘holding transistor.’” Id. at 51; see also id. at 56–57
     (discussing reasonable expectation of success). Petitioner points to
     disadvantages of two-transistor circuits discussed in Shirasaki. Id. at 53–54
     (quoting Ex. 1004 ¶ 7 (“difficult to display images with a desired luminance
     tone for long time periods”; “no accurate tone control”; “difficult to make
     the characteristics of the transistors [] of the individual pixels uniform”).
     Petitioner further argues Shirasaki discloses advantages to replacing a two-
     transistor circuit with Shirasaki’s three-transistor circuit. Id. at 54–55
     (quoting Ex. 1004 ¶¶ 18 (“Current control is thus performed by the current
     values, not by voltage values. This suppresses the influence of variations in
     the voltage-current characteristic of the control system and allows the optical
     element to stably display images with desired luminance.”), 11 (“[O]ne
     advantage of the present invention is that pixels stably display image with
     desired luminance in a display panel.”)). We find this explanation sufficient
     at this stage of the proceeding and based on the current record to show that a
     person of ordinary skill in the art would have found it obvious to replace
     Kobayashi’s two-transistor pixel circuit with the three-transistor circuit of
     Shirasaki.
           As to this challenge, Patent Owner focuses its arguments on the “write
     current” recited in claim 1 (“a switch transistor which makes a write current
     flow between the drain and the source of the driving transistor”), and in
     particular, Patent Owner argues Petitioner relies only on Kobayashi for this
     limitation without adequately explaining how Kobayashi teaches a “write

                                            21
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 23 of 34 PageID #: 3711
     IPR2020-00320
     Patent 7,446,338 B2
     current.” Prelim. Resp. 1–2, 8, 13–22. We agree with Patent Owner that
     Petitioner discusses the “write current” in the context of Kobayashi. Pet.
     50–51 (arguing that “switching elements SW1” in Kobayashi correspond to
     the claimed “switching transistor which makes a write current flow between
     the drain and the source of the driving transistor” and that SW1 controls
     “whether a current flows between the drain and source of driving transistor
     SW2”). Nevertheless, we find as discussed above that Petitioner explains
     the combination as replacing Kobayashi’s two-transistor circuit with
     Shirasaki’s three-transistor circuit. Thus, we are not persuaded presently by
     Patent Owner’s arguments addressing Kobayashi’s “write current” because
     those arguments address Kobayashi individually, rather than the
     combination of teachings on which Petitioner relies. See In re Keller, 642
     F.2d 413, 426 (CCPA 1981) (citation omitted) (“[O]ne cannot show non-
     obviousness by attacking references individually where . . . the rejections are
     based on combinations of references.”).
           We also agree with Patent Owner (see Prelim. Resp. 20–22) that
     Petitioner does not specifically identify the “write current” in replacing
     Kobayashi’s two-transistor circuit with Shirasaki’s three-transistor circuit.
     Nevertheless, we find it sufficiently clear from the Petition that Petitioner
     maps transistor 11 in Shirasaki Figure 5B to the recited “switching
     transistor.” See Pet. 52–53. Patent Owner also appears to understand
     Petitioner’s contentions this way. Prelim. Resp. 21–22. Because the circuit
     in Figure 5B of Kobayashi is substantially identical to the circuit disclosed
     in Figure 2 of the ’338 patent, on the current record, it appears that the
     current flow between the components is also the same (at least in terms of
     directionality when the corresponding transistors are in the same position).
     Thus, while Petitioner could have avoided any ambiguity by explicitly

                                            22
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 24 of 34 PageID #: 3712
     IPR2020-00320
     Patent 7,446,338 B2
     explaining how Shirasaki’s transistor 11 makes a write current flow between
     the drain and the source of transistor 12 (i.e., the driving transistor), we find
     that explanation unnecessary based on the current record at this stage of the
     proceeding.
           Accordingly, we find that at this stage of the proceeding and based on
     the current record, that Petitioner has adequately shown that “a switch
     transistor which makes a write current flow between the drain and the source
     of the driving transistor” would have been obvious based on the combination
     of Kobayashi’s and Shirasaki’s teachings. We find Petitioner’s contentions,
     detailed above and supported by the Fontecchio Declaration, are sufficient to
     show a reasonable likelihood of success for this challenge to claim 1.
           Petitioner also provides further analysis detailing where it contends
     each additional limitation of claims 2, 5, 6, and 9–11 are taught in
     Kobayashi, which we find sufficiently persuasive on the current record and
     at this stage of the proceeding. Pet. 58–62.
           We determine Petitioner has shown a reasonable likelihood of
     prevailing with respect to its challenge to claims 1, 2, 5, 6, and 9–11 as
     unpatentable as obvious over Kobayashi and Shirasaki.
        F. Asserted Obviousness over Childs and Shirasaki
           1. Childs (Ex. 1005)
           Childs describes an active-matrix electroluminescent display
     (AMELD) having an array of pixels on a circuit substrate. Ex. 1005, 6:23–
     25. Figure 1, reproduced below, shows an array of four pixels, the pixels
     having an exemplary pixel circuit configuration. Id. at 5:3–5.




                                            23
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 25 of 34 PageID #: 3713
     IPR2020-00320
     Patent 7,446,338 B2




           As shown in Figure 1, for each respective pixel circuit, “pixel 200
     comprises a current-driven electroluminescent display element 25,” e.g.,
     light-emitting diode (LED) of organic semiconductor material; two
     transistors, i.e., drive element T1 and addressing element T2; and a holding
     capacitor Ch. Id. at 7:3–6, 10–14, 25. In the pixel circuit, “LED 25 is
     connected in series with a drive element T1 (typically a [thin-film transistor
     (TFT)]) between two voltage supply lines 140 and 230” such that “[l]ight
     emission from the LED 25 is controlled by the current flow through the LED
     25, as altered by its respective drive TFT T1.” Id. at 7:12–17.
           Furthermore, “[e]ach row of pixels is addressed in turn in a frame
     period by means of a selection signal” which “turns on the addressing TFT


                                           24
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 26 of 34 PageID #: 3714
     IPR2020-00320
     Patent 7,446,338 B2
     T2, [and] so loading the pixels of that row with respective data signals from
     the column conductors 160.” Id. at 7:18–22. The “data signal is maintained
     on [TFT T2’s] gate 5 by a holding capacitor Ch.” Id. at 7:24–25.
     Accordingly, “the drive current through the LED 25 of each pixel 200 is
     controlled by the driving TFT T1 based on a drive signal applied during the
     preceding address period and stored as a voltage on the associated capacitor
     Ch.” Id. at 7:26–29.
           The aforementioned pixel circuitry is constructed over an insulating
     layer. Id. at 7:31–8:2. The layering of pixel circuitry elements is shown in
     Figure 2, reproduced below.




     As shown in Figure 2, TFTs Tm and Tg are layered over insulating glass
     base 10 and surface-buffer layer 11. See id. at 7:32–8:8. Layered over
     electrodes 3, 4 of the TFTs are “conductor lines 140, 150 and 160,” as
     described above. Id. at 8:8–13. And still further layered over TFTs Tm and
     Tg is LED 25, which “comprises a light-emitting organic semiconductor
     material 22 between a lower electrode 21 and an upper electrode 23.” Id. at
     8:16–17.



                                          25
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 27 of 34 PageID #: 3715
     IPR2020-00320
     Patent 7,446,338 B2
           2. Analysis
           Petitioner contends claims 1–3 and 5–13 are unpatentable as obvious
     over Childs and Shirasaki. Pet. 63. We have reviewed the information
     provided by Petitioner, including the relevant portions of the supporting
     Fontecchio Declaration (Ex. 1018), and are persuaded, based on the current
     record, that Petitioner has demonstrated a reasonable likelihood of prevailing
     on this obviousness challenge.
           Petitioner contends that Childs teaches all of the limitations of claim
     1, except that Kobayashi teaches only a two-transistor circuit for each pixel,
     rather than the three-transistor circuit recited in claim 1. See Pet. 64–82.
     We have reviewed these contentions as well as the cited supporting evidence
     and find them sufficient at this stage of the proceeding.
           For example, claim 1 recites “a transistor array substrate which
     includes a plurality of pixels and comprises a plurality of transistors for each
     pixel, each of the transistors including a gate, a gate insulating film, a
     source, and a drain.” Ex. 1001, 24:15–18. Petitioner contends Childs
     teaches this limitation. Pet. 64–68 (citing Ex. 1005, 6:23–27, 7:10–8:27,
     10:25–27, 14:30–32, Fig. 2; Ex. 1018 ¶¶ 165–170). In particular, Petitioner
     contends “Childs describes the layered structure of ‘circuit substrate 100,’
     which extends from ‘insulating glass base 10’ through ‘insulating layers’ 11,
     2 and 8 and ‘planar insulating layer 12.’” Id. at 64 (citing Ex. 1005, 6:23–
     25, 7:31–8:27, 14:30–32). Petitioner provides an annotated version of
     Figure 2 of Childs and also relies on the testimony of Dr. Fontecchio in
     support. Id. at 64–65 (citing Ex. 1005, Fig. 2; Ex. 1018 ¶¶ 165–66).
           Under the construction adopted by the district court (and proposed by
     Patent Owner there, namely, a “layered structure upon which or within
     which a transistor array is fabricated”), Patent Owner does not appear to

                                            26
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 28 of 34 PageID #: 3716
     IPR2020-00320
     Patent 7,446,338 B2
     dispute that Childs teaches the recited “transistor array substrate.” Supp.
     Resp. Br. 5; Ex. 1020, 8–15. Patent Owner, however, argues Childs does
     not teach a “transistor array substrate” under the construction proposed by
     Petitioner here and in the district court (namely, a “layered structure
     including a bottom insulating substrate through a topmost insulating layer on
     whose surface the pixel electrodes are formed,” Pet. 23; Ex. 1020, 8).
     Prelim. Resp. 27–28. Pointing to Figure 2 of Childs as annotated by
     Petitioner, Patent Owner argues layer 12 cannot be part of the transistor
     array substrate because the layer 8 would be the “topmost insulating layer on
     whose surface the pixel electrodes are formed,” under Petitioner’s proposed
     construction. Id. (citing Pet. 69).
           Patent Owner, however, does not address Petitioner’s contentions in
     the context of the limitation, “the pixel electrodes being arrayed . . . on the
     surface of the transistor array substrate.” Pet. 71–75. There, Petitioner
     explains why it would have been obvious to form Child’s lower electrode 21
     on the surface of the topmost insulating layer, and also relies on the
     testimony of Dr. Fontecchio in support. Id. (citing Ex. 1018 ¶¶ 179–191).
     We find this explanation sufficiently persuasive at this stage of the
     proceeding.3
           Claim 1 further recites “a plurality of interconnections which are
     formed to project from a surface of the transistor array substrate, and which
     are arrayed in parallel to each other.” Ex. 1001, 24:19–21. Petitioner


     3
       At this stage of the proceeding, we need not and do not determine whether
     these contentions are necessary or whether Petitioner’s alternative argument
     alone is sufficient (i.e., that layer 8 in Childs is, in fact, the topmost
     insulating layer because lower electrodes 21 are exposed in connection
     windows 12a). See Pet. 71 (citing Ex. 1005, 8:3–27, Fig. 2; Ex. 1018 ¶ 178).

                                            27
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 29 of 34 PageID #: 3717
     IPR2020-00320
     Patent 7,446,338 B2
     contends “Childs discloses that its ‘physical barriers 210’ ‘are constructed
     with conductive barrier material 240 that is used as an interconnection,’” and
     “conductive barriers 240 are ‘deposited on the insulating layer 12,’ project
     from the surface of insulating layer 12 (i.e., from the claimed ‘surface of the
     transistor array substrate’), and are arrayed in parallel to each other.” Pet.
     68–69 (citing Ex. 1005, 6:25–29, 9:3–11, 9:20–29, 15:9–23, Fig. 2; Ex. 1018
     ¶¶ 172–173).
           Claim 1 also recites “a plurality of pixel electrodes for the plurality of
     pixels, respectively, the pixel electrodes being arrayed along the
     interconnections between the interconnections on the surface of the
     transistor array substrate.” Ex. 1001, 24:22–25. Petitioner contends Childs
     teaches this limitation. Pet. 69–75 (citing Ex. 1005, 7:10–12, 8:3–27,
     14:29–5:2, Fig. 2; Ex. 1014 ¶¶ 310–311, Fig. 14; Ex. 1017 ¶ 77, Fig. 5b; Ex.
     1018 ¶¶ 176–180, 184, 188–191). In particular, Petitioner contends Childs
     teaches lower electrodes 21 for each pixel, which are arrayed along and
     between conductive barriers 240 (i.e., “the interconnections”) and formed on
     insulating layer 8 and exposed in connection windows 12a. Id. at 71.
     Additionally, as discussed above in the context of the “transistor substrate
     array,” Petitioner provides an alternative explanation that this limitation
     would have been obvious even if Childs’ insulating layer 8 is not the surface
     of the transistor array substrate. See Pet. 71–75
           Claim 1 further recites “a plurality of light-emitting layers formed on
     the pixel electrodes, respectively.” Ex. 1001, 24:26–27. Petitioner contends
     “Childs discloses that ‘[e]ach pixel 200 comprises a current-driven
     electroluminescent display element 25 (21, 22, 23),’ and that ‘a light-
     emitting organic semiconductor material 22’ is formed ‘between’ each



                                            28
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 30 of 34 PageID #: 3718
     IPR2020-00320
     Patent 7,446,338 B2
     ‘lower electrode 21 and an upper electrode 23.’” Pet. 75–76 (citing Ex.
     1005, 7:10–12, 8:16–27, 9:3–11, 15:29–31; Ex. 1018 ¶¶ 194–195).
           Claim 1 also recites “a counter electrode which is stacked on the light-
     emitting layers.” Ex. 1001, 24:28–29. Petitioner contends Childs teaches
     this limitation. Pet. 76 (citing Ex. 1005, 7:10–12, 8:16–27, 8:19–22; Ex.
     1018 ¶ 197).
           Claim 1 also recites
           wherein said plurality of transistors for each pixel include a
           driving transistor, one of the source and the drain of which is
           connected to the pixel electrode, a switch transistor which makes
           a write current flow between the drain and the source of the
           driving transistor, and a holding transistor which holds a voltage
           between the gate and source of the driving transistor in a light
           emission period.
     Ex. 1001, 24:30–38. Petitioner contends the combination of Childs and
     Shirasaki teaches this limitation. Pet. 76–82 (citing Ex. 1004, ¶¶ 3–8, 13–
     19, 41, 43; Fig. 5B; Ex. 1005, 1:5–7, 7:6–30, Fig. 1; Ex. 1018 ¶¶ 201–214).
     Specifically, Petitioner contends “Childs discloses that the plurality of
     transistors for each pixel include the claimed ‘driving transistor’ and ‘switch
     transistor,’ and it would have been obvious to further incorporate the
     claimed ‘holding transistor’ in view of Shirasaki.” Id. at 76.
           Again, Petitioner provides an annotated version of Figure 2 of the
     ’338 patent and an annotated version of Figure 5B of Shirasaki (id. at 78–
     79), as Petitioner did for the Kobayashi-Shirasaki challenge. As discussed
     above, those annotated figures show the three-transistor pixel circuits in the
     ’338 patent and Shirasaki are substantially the same.
           In explaining the combination of Childs’ and Shirasaki’s teachings,
     Petitioner argues a person of ordinary skill in the art would have replaced
     Childs’ two-transistor pixel circuit with Skirasaki’s three-transistor pixel

                                           29
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 31 of 34 PageID #: 3719
     IPR2020-00320
     Patent 7,446,338 B2
     circuit. Id. at 79; see also id. at 80–81 (discussing reasonable expectation of
     success). Petitioner points to disadvantages of two-transistor circuits
     discussed in Shirasaki. Id. at 79 (quoting Ex. 1004 ¶ 7 (“difficult to display
     images with a desired luminance tone for long time periods”; “no accurate
     tone control”; “difficult to make the characteristics of the transistors [] of the
     individual pixels uniform”). Petitioner further argues Shirasaki discloses
     advantages to replacing a two-transistor circuit with Shirasaki’s three-
     transistor circuit. Id. at 79–80 (quoting Ex. 1004 ¶¶ 18 (“Current control is
     thus performed by the current values, not by voltage values. This suppresses
     the influence of variations in the voltage-current characteristic of the control
     system and allows the optical element to stably display images with desired
     luminance.”), 11 (“[O]ne advantage of the present invention is that pixels
     stably display image with desired luminance in a display panel.”)). We find
     this explanation sufficient at this stage of the proceeding and based on the
     current record to show that a person of ordinary skill in the art would have
     found it obvious to replace Childs’ two-transistor pixel circuit with the three-
     transistor circuit of Shirasaki.
           Patent Owner argues Petitioner relies only on Childs for this limitation
     without adequately explaining how Childs teaches a “write current.” Prelim.
     Resp. 3, 8, 23–27. We agree with Patent Owner that Petitioner discusses the
     “write current” in the context of Childs. Pet. 76–77. Nevertheless, we find
     Petitioner explains the combination as replacing Childs’ two-transistor
     circuit with Shirasaki’s three-transistor circuit. Id. at 79–82. Thus, we are
     not persuaded presently by Patent Owner’s arguments addressing Childs’
     “write current” because those arguments address Childs individually, rather
     than the combination of teachings on which Petitioner relies. See Keller,
     642 F.2d at 426 (CCPA 1981) (citation omitted).

                                            30
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 32 of 34 PageID #: 3720
     IPR2020-00320
     Patent 7,446,338 B2
           We also find it sufficiently clear from the Petition that Petitioner maps
     transistor 11 in Shirasaki Figure 5B to the recited “switching transistor.” See
     Pet. 78–79. Because the circuit in Figure 5B of Shirasaki is substantially
     identical to the circuit disclosed in Figure 2 of the ’338 patent, on the current
     record, it appears that the current flow between the components is also the
     same (at least in terms of directionality when the corresponding transistors
     are in the same position). Thus, while Petitioner could have avoided any
     ambiguity by explicitly explaining how Shirasaki’s transistor 11 makes a
     write current flow between the drain and the source of transistor 12 (i.e., the
     driving transistor), we find that explanation unnecessary based on the current
     record at this stage of the proceeding.
           Accordingly, we find that at this stage of the proceeding and based on
     the current record, Petitioner has adequately shown that “a switch transistor
     which makes a write current flow between the drain and the source of the
     driving transistor” would have been obvious based on the combination of
     Childs’ and Shirasaki’s teachings. We find Petitioner’s contentions, detailed
     above and supported by the Fontecchio Declaration, are sufficient to show a
     reasonable likelihood of success for this challenge to claim 1.
           Petitioner also provides further analysis detailing where it contends
     each additional limitation of claims 2, 3, and 5–13 are taught in Childs,
     which we find sufficiently persuasive. Pet. 82–92.
           We determine Petitioner has shown a reasonable likelihood of
     prevailing with respect its challenge to claims 1–3 and 5–13 as unpatentable
     as obvious over Childs and Shirasaki.




                                            31
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 33 of 34 PageID #: 3721
     IPR2020-00320
     Patent 7,446,338 B2
                                   III. CONCLUSION
           We determine that Petitioner has demonstrated a reasonable likelihood
     of prevailing on its challenges to claims 1–3 and 5–13 of the ’338 patent as
     set forth above. At this stage of the proceeding, we have not made a final
     determination as to the patentability of any of these challenged claims or the
     construction of any claim term.


                                        IV. ORDER
           Accordingly, it is:
           ORDERED that pursuant to 35 U.S.C. § 314(a), an inter partes
     review is hereby instituted as to claims 1–3 and 5–13 of the ’338 patent on
     the grounds set forth in the Petition; and
           FURTHER ORDERED that pursuant to 35 U.S.C. § 314(c) and 37
     C.F.R. § 42.4, notice is hereby given of the institution of a trial; the trial will
     commence on the entry date of this decision.




                                             32
Case 2:19-cv-00152-JRG Document 118-3 Filed 06/25/20 Page 34 of 34 PageID #: 3722
     IPR2020-00320
     Patent 7,446,338 B2
     FOR PETITIONER:

     David Garr
     Grant Johnson
     Peter Chen
     COVINGTON & BURLING LLP
     dgarr@cov.com
     gjohnson@cov.com
     pchen@cov.com


     FOR PATENT OWNER:

     Neil Rubin
     Reza Mirzaie
     Kent Shum
     Philip Wang
     RUSS AUGUST & KABAT
     nrubin@raklaw.com
     rmirzaie@raklaw.com
     kshum@raklaw.com
     pwang@raklaw.com




                                       33
